Title: To Thomas Jefferson from Thomas Willis White, 29 November 1823
From: White, Thomas Willis
To: Jefferson, Thomas


 Venerable Sir,
Richmond,
Nov. 29, 1823.
Three years ago, I had the pleasure of receiving from yourself a letter in answer to one from me, respecting some publication which you thought might succeed with the public.I now have the pleasure of acquainting you that I have procured printing apparatus and am ready to execute any work which may be committed to my charge. The work which you then spoke of, is too large for my funds. I beg leave to ask of you, if you have any work on hand which you think will succeed with the public, to suggest the same to me, and forward it to me, if it is a scarce edition.Let me tell you, my dear Sir, that I have been unfortunate in the mercantile line lately, and that I have been compelled to resort again to my original Business. It is my ambition to raise my credit in the Printing, and any work which you may recommend to me, shall be executed in the handsomest style.I would remark, that I have to hope the work you may select for me will be an Octavo volume, and not to exceed 4 or 600 pages.It will be my first attempt in Virginia, and my ambition shall be to deserve the patronage you may bestow on me, in promoting my interest.Very RespectfullyThomas W. White